Wright, J.,
dissenting. The majority may be entirely correct that the Industrial Commission committed a “clerical error” in relying on a doctor’s report that does not appear in the record. Nevertheless, I must agree with the court of appeals that it is the commission’s responsibility, not the reviewing court’s, to correct this error.
The majority states that the issue is “whether there is some evidence to support the commission’s orders awarding compensation.” While this is the proper standard of review, I believe that there is a predicate issue which must be reached before we consider whether “some evidence” supports the commission’s decision. That issue is whether the commission sufficiently specified the evidence upon which it relied in reaching its decision.
In State ex rel. Mitchell v. Robbins & Myers, Inc. (1983), 6 Ohio St.3d 481, 6 OBR 531, 453 N.E.2d 721, and State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245, we held that the commission must “specifically state what evidence has been relied upon, and briefly explain the reasoning for its decision.” Noll, supra, syllabus. The commission must to do this because it is emphatically not the reviewing court’s responsibility to search the record for evidence. Mitchell, supra, 6 Ohio St.3d at 484, 6 OBR at 534, 453 N.E.2d at 724.
*421In this case we have a situation in which the commission did not state with specificity the evidence of record upon which it relied. The commission affirmed orders issued by the district hearing officer which were based on medical reports filed by Dr. Steiman. The record, however, does not contain any reports by a Dr. Steiman. Therefore the commission cannot logically be said to have stated the evidentiary basis for its decision — its decision had to have been based on other, unspecified, evidence in the record.
It is not the role of the courts to search the record for evidence to support the commission’s decision. The reviewing court is only to examine the record to see that the evidence cited by the commission supports its decision. Sound policy limits the participation of the courts in the workers’ compensation system to questions of law. Moreover, requiring the courts to examine the record in detail places too onerous a burden on the judiciary. In this instance a “cursory” examination of the record may well have revealed to the majority “some evidence” to support the commission’s decision. Future cases, however, will not be so effortless.
I would affirm the court of appeals. In a case in which the reviewing court finds that the evidence relied upon by the commission does not exist in the record, the court should issue a writ ordering the commission to state with specificity the evidence upon which it actually relied. I respectfully dissent.
Holmes, J., concurs in the foregoing dissenting opinion.